Citation Nr: 1428480	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than February 25, 2009, for the grant of service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bipolar disorder, effective February 25, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in an October 2011 statement, elected his right to be heard by the Board via videoconference. In an August 2012 statement, the Veteran indicated that he desired a personal hearing. It remains unclear if he intended such as a second request to be heard personally by the Board, if he intended such as a request for a hearing before a Decision Review Officer (DRO) at the RO. No hearing has been scheduled to date. The issue is complicated by the fact that the Veteran is currently incarcerated; however, his next parole hearing is in August 2014.

VA has procedures to accommodate incarcerated claimants who request a hearing. See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2013) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (2013) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law"). Moreover, electronic hearings where "suitable facilities and equipment are available," and that "any such hearing will be in lieu of a hearing held by personally appearing before the Board." 38 C.F.R. § 20.700(e) (2013). 

On remand, the AOJ should contact the Veteran to clarify if he desires a hearing before a DRO at the RO in addition to his requested videoconference Board hearing, determine if he remains incarcerated, and schedule him for any requested hearings, to the extent possible. 

Accordingly, the case is REMANDED for the following action:

1. In September 2014, contact the Veteran at his prior home address and at the Territorial Correctional Facility in Canon City, Colorado, with his Department of Corrections identification number, and:

(a) determine if he remains incarcerated; and if so, notify him of the various alternatives to appearing for a hearing in person, to include a personal appearance by his authorized representative on his behalf who may call witnesses to present testimony.

(b) clarify if he intended his August 2012 personal hearing request to serve as a request for a hearing before a DRO at the RO, or a second request to be heard personally by the Board via videoconference, as he elected in October 2011.

2. Contact the correctional facility where the Veteran is incarcerated and inquire as to the feasibility of accommodating his request for DRO and/or videoconference Board hearings.

If feasible, make arrangements to schedule the Veteran for DRO and/or videoconference Board hearings in accordance with applicable procedures and available accommodations at the correctional facility, or alternately with his representative on his behalf. See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i). The Veteran and his representative should be notified of the time and place to report for the hearings.

If the scheduling of a hearing before a DRO or Veterans Law Judge of the Board is not feasible in this case, the Veteran and his representative should be properly notified and written documentation to that effect should be associated with the Veteran's claims file. All communications with the Veteran and any correctional facilities must be properly documented in the claims file.

3. Thereafter, the matter on appeal should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



